         Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 1 of 21




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


H.G.,1

                          Plaintiff,

vs.                                                  Case No. 20-2303-SAC

ANDREW M. SAUL,
Commissioner of Social Security
Administration,

                          Defendant.

                             MEMORANDUM AND ORDER

        This is an action appealing the denial of Social Security

disability benefits.        Plaintiff filed her application for benefits

on February 7, 2017, alleging that she has been disabled since

January 13, 2017.        The administrative law judge (ALJ) conducted a

hearing on April 3, 2019, considered the evidence, and decided on

May 13, 2019 that plaintiff was not qualified to receive benefits.

This decision has been adopted by defendant.                This case is now

before the court upon plaintiff’s request to reverse and remand

the decision to deny plaintiff’s application for benefits.

I. Standards of review

        To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42

U.S.C. § 423(a)(1)(E), during the time when the claimant had


1   Plaintiff’s initials are used to protect privacy interests.

                                        1
      Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 2 of 21




“insured status” under the Social Security program.         See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.         To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”             42 U.S.C. §

423(d)(1)(A).

     The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.     See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).    “Substantial evidence” is “’such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Biestek   v.    Berryhill,   139   S.Ct.   1148,    1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).            This

standard is “not high,” but it is “’more than a mere scintilla.’”

Id., (quoting Consolidated Edison, 305 U.S. at 229).          It does not

require a preponderance of the evidence.        Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).

     The court must examine the record as a whole, including

whatever in the record fairly detracts from the weight of the

defendant’s decision, and on that basis decide if substantial

evidence supports the decision.         Glenn v. Shalala, 21 F.3d 983,

984 (10th Cir. 1994) (quoting Casias v. Secretary of Health & Human

                                    2
        Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 3 of 21




Services, 933 F.2d 799, 800-01 (10th Cir. 1991)).                The court may

not reverse the defendant’s choice between two reasonable but

conflicting views, even if the court would have made a different

choice if the matter were referred to the court de novo.              Lax, 489

F.3d at 1084 (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200

(10th Cir. 2004)).      The court reviews “only the sufficiency of the

evidence, not its weight.”        Oldham v. Astrue, 509 F.3d 1254, 1257

(10th Cir. 2007).

II. The ALJ’s decision (Tr. 9-25).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                   (Tr. 10-11).

First, it is determined whether the claimant is engaging in

substantial gainful activity.        Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of   impairments     meet   or   medically      equal    the   criteria   of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the   ALJ   determines   the       claimant’s   residual   functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.        Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is



                                        3
        Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 4 of 21




able    to    do    any   other   work   considering          his   or   her   residual

functional capacity, age, education and work experience.

        In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                          At step

five, the burden shifts to the Commissioner to show that there are

jobs    in    the    economy   with   the       claimant’s     residual    functional

capacity.           Id.   In   this   case,       the   ALJ    decided    plaintiff’s

application should be denied at the fifth step of the evaluation

process.

        The ALJ made the following specific findings in his decision.

First, plaintiff meets the insured status requirements for Social

Security benefits through December 31, 2022.                        Second, plaintiff

has not engaged in substantial gainful activity since January 13,

2017.        Third, plaintiff has the following severe impairments:

multiple sclerosis; fatigue; anxiety disorder; and depression.

        Fourth, plaintiff does not have an impairment or combination

of impairments that meet or medically equal the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1.                        Fifth, plaintiff

has the residual functional capacity (RFC) to perform light work

as defined in 20 C.F.R. § 404.1567(b) except that: she is limited

to occasionally climbing ramps and stairs and never climbing ropes,

ladders or scaffolds; she can frequently balance, stoop, kneel,

crouch, and crawl as opposed to constant; she should work in a

                                            4
      Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 5 of 21




temperature-controlled environment; she should avoid concentrated

exposure to irritants; she is limited to performing unskilled,

non-detailed, routine, repetitive tasks; she can adapt to routine

and simple work changes, make simple work-related decisions, and

can perform work at a normal pace without production quotas.

     Based upon the testimony of a vocational expert, the ALJ

determined that plaintiff could not perform her past relevant work

as   an   educational    program   director;    academic    advisor;    and

residence hall advisor, which were sedentary jobs.          She, however,

could work as a library assistant, photocopy machine operator and

clerical router.

III. The denial of benefits shall be reversed and remanded.

     Plaintiff argues in part that the RFC is not supported by

substantial evidence.2     Doc. No. 13, p. 27.      The court concurs as

to plaintiff’s physical RFC as explained below.

     A. Summary of the evidence

           1. Lay sources

     Plaintiff was born in 1978.          She has a Masters Degree in

Education and a job history working as an advisor and later as a

university program director. These were sedentary positions. (Tr.




2 Plaintiff also argues that the ALJ erred in finding that plaintiff did not
meet the requirements of Listing 11.09. Doc. No. 13, p. 13. The court finds
that substantial evidence supports the ALJ’s decision that plaintiff has not
shown the physical or mental impairments in functioning that would support a
finding of disability under that listing.

                                     5
         Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 6 of 21




68).     She is married and has a daughter who was born in January

2016.     Plaintiff last worked in January 2017.

        Plaintiff has multiple sclerosis (MS) which was diagnosed in

2006. Plaintiff has not had a major flare of MS symptoms requiring

a large round of steroids since 2007.                 But, she has minor flares.

She testified that fatigue caused by MS is her number one obstacle

to working.          (Tr. 44).      She also has neck pain, back pain and

numbness which can be exacerbated by activity.                     She attributes

this     to    MS.     (Tr.   47,    62).       The   record    reflects   numerous

chiropractor visits. In addition, plaintiff has issues with memory

loss and concentration because of MS.                 (Tr. 296).

        According to plaintiff (Tr. 47-49), on a typical day she helps

her daughter get ready for preschool, assuming plaintiff feels

well.3        Plaintiff fixes her own breakfast.               She maybe runs one

errand and then returns home and rests for a couple of hours, so

that she will feel well enough to be active with her daughter when

she gets home.         Plaintiff estimated that twice a week on average

should needs to lay down twice during the day. (Tr. 61). Plaintiff

can drive, cook easy meals, and shop now and then.                   She can pick

up the house and do some laundry, although she may require a break

while doing so. Part of plaintiff’s routine is exercise.                      (Tr.




3 Plaintiff’s daughter started preschool, five days a week, in Fall 2018. Prior
to that plaintiff had assistance with her daughter’s daycare two or three days
a week. (Tr. 58).

                                            6
        Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 7 of 21




274).       She exercises almost every day on the advice of her medical

care providers.

        Plaintiff testified that she could stand up for 25 or 30

minutes, walk for 20 minutes, sit for 45 minutes.                (Tr. 50-51).

She can lift her daughter who weighs 35 pounds, but not repeatedly

and not without suffering pain and fatigue.            (Tr. 62).

        In recent years, plaintiff has made a long plane trip to

Japan, where her husband is from, and a plane trip to Alabama to

see her parents.      She has suffered from pain and exhaustion during

and after those trips.         (Tr. 64-66).

        The function reports filled out by plaintiff and her husband

are generally consistent with the above recitation.              Doc. No. 12-

1, Ex. 4E, 5E, 8E and 9E.

        A    supervisor   of   plaintiff      from   2007-2009   wrote   that

plaintiff’s job performance declined because plaintiff required

frequent breaks because of extreme fatigue and to take days and

hours off work to recover from physical exhaustion.                (Tr. 450).

She also noted that plaintiff sometimes struggled to focus, meet

timelines, and attend to detail.           Id.

               2. Medical evidence

                    a. State agency consultants

        Dr. Richard Kaspar concluded in August 2017 that plaintiff

had a moderate limitation in her ability to concentrate, persist



                                       7
       Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 8 of 21




or maintain pace,4 but he considered plaintiff’s other mental

limitations as mild or none.         He noted that plaintiff does a full

range of daily activities “as physical symptoms allow.”               (Tr. 82).

      Dr.    Philip    Rosenshield    stated     on   March   12,    2018    that

plaintiff’s     concentration     was       moderately    impaired   but    that

plaintiff no other mental limitations which were greater than mild.

He noted that plaintiff’s MS is “quite stable with no relapse since

2007.”   (Tr. 99).

      Dr. Robert Hughes concluded in July 2017 that plaintiff could

occasionally lift and/or carry 20 pounds, 10 pounds frequently;

that she could stand and/or walk 6 hours in an 8-hour day and sit

about 6 hours. (Tr. 83).             He said plaintiff had manipulative

limitations in the area of fine, as opposed to gross, manipulation.

(Tr. 84).    Dr. Hughes appeared to rely upon two notes from one of

plaintiff’s treating physicians, Dr. Sharon Lynch, and plaintiff’s

activities of daily living. He noted that those activities include

“naps/rest    during    day”   and    that    plaintiff    experiences      “hand

numbness” with computer activity.            (Tr. 85).

      Dr. Charles Lee reviewed the records and on March 13, 2018

found less severe physical restrictions than those recorded in Dr.

Hughes’ assessment.      (Tr. 101-02).       He concluded, inter alia, that

there were no manipulative limitations and that plaintiff could do



4 He concluded that plaintiff was capable of understanding and remembering
simple to some intermediate instructions. (Tr. 86).

                                        8
        Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 9 of 21




medium work, but that a light work RFC was not unreasonable.             (Tr.

101).

                    b. Dr. Sharon Lynch

        Dr. Lynch was a treating physician for plaintiff for several

years.    Her records reflect that plaintiff consistently complained

of fatigue, neck pain, lack of concentration, and numbness.              E.g.,

Tr. 368, 373, 429, 502, 509.        In one note Dr. Lynch and a colleague

characterized plaintiff’s MS as “stable” and suspected that the

majority of plaintiff’s symptoms “are related to previous lesions

and now fatigue with an infant.”            (Tr. 370).   She also noted on

May 25, 2017 that there were no major MRI changes from 2010.              (Tr.

379).

        Dr. Lynch completed a statement in 2017.         (Tr. 409-10).     The

statement says that she advised plaintiff to cease her sedentary

job on January 12, 2017. It lists plaintiff’s symptoms as fatigue,

pain,     weakness,     numbness,      headaches,   confusion,    decreased

concentration and anxiety. The statement also shows that Dr. Lynch

marked a box indicating that plaintiff was capable of sedentary,

clerical or administrative work.            Dr. Lynch completed a shared

leave request form in January 2017.              The form indicates that

plaintiff may have exacerbations that require her to be off work

for     treatment     and   recovery    time    which    would   necessitate

intermittent leave six times a year for as much as five days at a

time.    (Tr. 411).

                                        9
      Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 10 of 21




                  c. Stacey Anderson and Dr. Dan Severa

      Stacey Anderson, a physician assistant, treated plaintiff on

several occasions.5      She listed the same symptoms listed in Dr.

Lynch’s records.     On October 31, 2017, Anderson and Dr. Dan Severa

signed a statement (Tr. 451) indicating that plaintiff had been a

patient for 10 years; that she had MS which caused significant

fatigue, numbness and weakness in grasping objects as well as

deficits in concentration and recall of information.             It remarks

that plaintiff feels she could work up to 5 days a week if she

could rest for an hour at least 1 or 2 times during a 4 to 6-hour

workday.

      Anderson also completed a form in January 2019 which indicates

that plaintiff can work one hour per day; stand for 15 minutes at

a time or 60 minutes in a workday; sit for 60 minutes at a time or

2 hours in a work day; lift 5 pounds on an occasional or frequent

basis; seldom do fine or gross manipulations with her hands; that

plaintiff has had constant pain and fatigue since January 19, 2017;

and that plaintiff would need to be absent from work 8 to 10 days

per month.    Doc. No. 12-1, Ex. 10F.




5 SSR 06-3p, 2006 WL 2329939, clarifies that opinions and other evidence from
medical sources such as a physician assistant are important, capable of
outweighing the opinion of an “acceptable medical source,” such as a licensed
physician, and “should be evaluated on key issues such as impairment severity
and functional effects.” Id. at *3-5.

                                     10
        Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 11 of 21




                   d. Dr. Jeffrey Kaplan

        On September 17, 2018, plaintiff was examined by Dr. Jeffrey

Kaplan.      Dr. Kaplan reviewed plaintiff’s medical history and

directed various treatments and tests.          On February 28, 2019, Dr.

Kaplan signed a form which listed very similar restrictions to

those Stacey Anderson listed in January 2019.           Doc. No. 12-1, Ex.

11F.

                   e. Dr. Blake Stepanovich

        Dr. Blake Stepanovich evaluated plaintiff on February 24,

2018.     Doc. No. 21-1, Ex. 8F.         He found that plaintiff had 20

pounds of grip strength with dexterity preserved and full range of

motion in her joints.        Plaintiff’s gait and station were stable

and there was no difficulty with orthopedic maneuvers.            Plaintiff

reported numbness in her hands, weakness and pain.

                   f. Dr. Marc Qillen

        Dr. Marc Quillen did a consultative psychological examination

on July 6, 2017.       Plaintiff’s statements to Dr. Quillen appeared

consistent with her reports to other doctors and he considered her

a reliable historian.       (Tr. 402).     Dr. Quillen’s opinion was that

plaintiff was disabled because of MS’s impact upon her physical

and mental health.        (Tr. 406).       Strictly regarding plaintiff’s

depression, Dr. Quillen concluded that plaintiff was not able to

sustain concentration and persist at work at a reasonable pace.



                                      11
     Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 12 of 21




(Tr. 406).       Otherwise, he determined that plaintiff’s mental

abilities were satisfactory for employment.

     B. Substantial evidence does not support the RFC.

     The court generally gives deference to an ALJ’s evaluation of

a claimant’s alleged symptoms.            Glass v. Shalala, 43 F.3d 1392,

1395 (10th Cir. 1994).       But, the ALJ’s findings must be “closely

and affirmatively linked to substantial evidence and not just a

conclusion in the guise of findings.”          Wilson v. Astrue, 602 F.3d

1136, 1144 (10th Cir. 2010)(quoting Huston v. Bowen, 838 F.2d 1125,

1133 (10th Cir. 1988)).        The court must consider the following

factors:     1) whether plaintiff has identified an impairment that

produces fatigue or other symptoms by objective evidence; 2) if

there is a loose nexus between the impairment and plaintiff’s

symptoms; and 3) if so, whether considering all the evidence,

objective and subjective, the symptoms are in fact disabling.                 See

Thompson   v.    Sullivan,   987   F.2d    1482,   1488   (10th    Cir.   1993).

     Here, the first two factors are satisfied.                 So, the court

looks at all the evidence to determine whether substantial evidence

supports the ALJ’s decision that the symptoms are not in fact

disabling.      The court may look at the following factors:              daily

activities;     location,    duration,     frequency,     and     intensity    of

symptoms; factors precipitating and aggravating symptoms; type,

dosage, effectiveness, and side effects of medications taken to

relieve    symptoms;   treatment    for     symptoms;     measures    taken    to

                                     12
       Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 13 of 21




relieve symptoms; and other factors concerning limitations or

restrictions     resulting    from    symptoms.        See   20    C.F.R.   §

404.1529(c)(3)(i-vii); Cullen v. Astrue, 480 F.Supp.2d 1258, 1264

(D.Kan. 2007)(evaluating a fatigue claim).

       It appears that the ALJ discounted plaintiff’s claims of

fatigue for the following reasons.         First, the ALJ concluded that

plaintiff’s allegation of disability is “inconsistent with the

evidence in the record, especially the medical records.”                 (Tr.

21).    The ALJ, however, does not specify the statements in the

medical records upon which he relies.         Earlier in the decision, he

notes comments that plaintiff was “doing well” on certain MS

medication in the records of Dr. Lynch as summarized in the report

of Dr. Kaplan, as well as comments from Dr. Lynch’s records that

plaintiff was “doing well” on Tecfidera on May 25, 2017 (Tr. 377)

and “pretty well” on December 14, 2018 (Tr. 509).6                He does not

show that these comments bear relation to plaintiff’s fatigue,

particularly near or after the onset date of disability.             The bulk

of Lynch’s records, as well as the interpretation of those records

by Dr. Lynch and Dr. Kaplan, indicate that the medical records

referred to by the ALJ at Tr. 21, are not inconsistent with a claim

of disabling fatigue.      In this same vein, Stacey Anderson, a long-

time treating source, stated on July 18, 2017, that “[f]or the


6 There are also contrary references which specifically refer to fatigue; for
example, “doing okay but still has problems with fatigue” (Tr. 502) and, “lots
of trouble with fatigue.” (Tr. 497).

                                     13
        Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 14 of 21




past 18 months, [plaintiff] has had an exacerbation of her symptoms

that include hand numb[n]ess, vision changes, exhaustion, tingling

in   legs,   mental   confusion/fog      causing   forgetfulness    and    neck

pain.”    (Tr. 449). The ALJ may have been referring to the findings

of Dr. Stepanovich which he summarized earlier in his decision.

The ALJ, however, does not describe how those findings are contrary

to plaintiff’s claims of fatigue or lack of concentration.

        Second, the ALJ states that plaintiff’s testimony and written

statement regarding her symptoms are not supported by a medical

basis or examination findings in plaintiff’s treatment records

“with regard to walking, standing, sitting, and need to lie down

and rest constantly at unpredictable times.”            (Tr. 21).    As noted

already, MS is a medical basis for plaintiff’s fatigue, numbness

and lack concentration, among other symptoms.                 With regard to

examination findings, the ALJ does not discuss specific findings

which are contrary to plaintiff’s claims regarding exhaustion and

the need to rest during the day.           It is also noteworthy that the

medical sources who treated plaintiff’s MS have issued reports

which support plaintiff’s claims of disabling fatigue.              Nor is it

clear     which   findings     the   ALJ    considers    inconsistent      with

plaintiff’s       claims     regarding     numbness     and   concentration,

particularly since the ALJ gave significant weight to opinions

which     acknowledged     impairments     in   those   areas.      (Tr.    21-



                                      14
     Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 15 of 21




22)(referring to state agency consultants Hughes, Rosenshield and

Kaspar).

     Third, the ALJ remarked that plaintiff’s activities of daily

living are inconsistent with her claims of disabling symptoms.           He

specifically referenced plaintiff’s care for her young daughter

and plaintiff’s trips to Japan and Alabama.            (Tr. 21).        But,

plaintiff has had significant help from her husband, daycare

providers and a preschool to care for her young daughter and

plaintiff testified that she still requires daily naps.                Also,

plaintiff testified that her trips, once to Japan to visit her in-

laws and once to Alabama to visit her parents, were exhausting and

painful for her. The ALJ did not acknowledge or appear to consider

this evidence, or rely upon evidence to the contrary.        Plaintiff’s

other household chores, occasional errands, and her doctor-ordered

exercise do not provide substantial evidence to deny the disabling

impact of plaintiff’s fatigue.          Cf., Tate v. Colvin, 2016 WL

4679942 *2-4 (D.Kan. 9/7/2016)(the fact that plaintiff did yoga

and stretching, walked on a treadmill, prepared meals, ran errands,

cared for a dog, cared for her personal hygiene, did simple

housework, drove a car, shopped and spent time with others does

not establish that plaintiff can work at a competitive level over

an 8 hour day, or provide a basis for discounting a doctor’s

opinions); see also, 20 C.F.R. § 404.1572(c)(activities such as

taking care of yourself, household tasks, hobbies, therapy, club

                                   15
      Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 16 of 21




activities    or   social    programs      are   generally   not   considered

substantial gainful activity).         This is not a question of whether

plaintiff    has   some    capacity   to    work   or   whether    there’s   an

inconsistency within plaintiff’s testimony which causes one to

doubt plaintiff’s other testimony regarding her symptoms.7                 This

is a question of whether she has the capacity for substantial

gainful employment.       Plaintiff’s activities of daily living do not

provide substantial evidence that plaintiff has that capacity,

particularly because of her fatigue.

      Fourth, the ALJ cites the opinions of state agency consultants

to support his RFC findings.8         The opinions of Dr. Hughes and Dr.

Lee address plaintiff’s physical condition.              The ALJ gave their

opinions “significant weight.”          (Tr. 21).       The doctors refer to

MRIs of plaintiff’s brain which do not show new lesions and recite,

but do not discuss, Dr. Lynch’s statement that the majority of

plaintiff’s symptoms are related to previous lesions and fatigue

with her infant.       The extent to which MS symptom progression is

linked to lesion formation or childbirth is not discussed by Dr.

Hughes and Dr. Lee or elsewhere in the record.



7 The ALJ did not explicitly find that plaintiff’s testimony was internally
inconsistent.    The ALJ’s position was that plaintiff’s allegations were
inconsistent with the “evidence in the record, especially the medical records”
cited in his decision.    (Tr. 21).   The ALJ, however, does not cite medical
records which contradict plaintiff’s claims of fatigue.
8 Opinions of examining physicians are generally given more weight than the
opinions of nonexamining physicians who have merely reviewed the medical record.
Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004).


                                      16
     Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 17 of 21




     Dr. Hughes and Dr. Lee’s opinions do not discuss the help

plaintiff receives in child care or the limited nature of her

activities of daily living.       The opinion of Dr. Hughes notes that

plaintiff takes naps and rests during the day and that she has

fatigue with all activities.         He does not explain why he finds

such nap-taking and fatigue is consistent with full-time light

employment with manipulative limitations.              Dr. Lee finds that

plaintiff’s activities of daily living are “grossly inconsistent

with any objective evidence” of physical limitations and that

plaintiff   can   perform   medium   employment       with   no   manipulative

limitations. (Tr. 102). He refers to plaintiff’s MS being stable,

the absence of new lesions, and a physical examination which does

not appear to measure fatigue. He does not explain why plaintiff’s

activities of daily living are inconsistent with these objective

findings, particularly since many of the findings are not related

specifically to fatigue or numbness.            Drs. Hughes and Lee find

different levels of physical limitations (light versus medium) and

manipulative limitations (limited fine manipulation versus no

restriction).     The ALJ does not address these differences or

explain why he settled upon light employment and no manipulative

limitations for plaintiff’s RFC.

     The    failure   of   Dr.   Hughes   and   Dr.    Lee   to   closely   and

affirmatively link their findings to substantial evidence also

infects the ALJ’s analysis.        In the ALJ’s words, he relied upon

                                     17
        Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 18 of 21




their opinions because “they are supported by the relevant medical

records . . . and consistent with the overall evidence in the

record.”      (Tr. 22).     The ALJ, however, like Drs. Hughes and Lee,

does not adequately describe what those records are and why they

are supportive.       Nor does he explain why he accepted some of their

findings, but not others.         The court concludes that Dr. Hughes and

Dr. Lee’s opinions do not provide substantial evidence in support

of the RFC in this case.

        Finally, the ALJ discussed the opinions of the treating

sources.       He rejected the opinions of Stacey Anderson, Dr. Dan

Severa,9 and Dr. Jeffrey Kaplan on the grounds that the opinions

were not supported by findings in the treatment notes or other

medical records.        (Tr. 22).     The court, however, has previously

noted that the medical records contain numerous references to

fatigue, numbness and lack of concentration. In addition, Anderson

remarked on July 18, 2017 that these symptoms had exacerbated in

the last 18 months.        On the other hand, the ALJ does not identify

or describe records that specifically and affirmatively show that

plaintiff’s claims of fatigue, numbness and lack of concentration

are insubstantial.

        The ALJ stated that he gave significant weight to Dr. Lynch’s

opinions “because they are supported by the objective medical




9   Dr. Severa signed on to a statement by Anderson.   (Tr. 451).

                                        18
        Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 19 of 21




findings in her own treatment notes, and are consistent with the

overall evidence in the record.”           (Tr. 22).    The ALJ also noted

that Dr. Lynch was plaintiff’s long-time treating neurologist.

The court finds Dr. Lynch’s opinion unclear.           In January 2017, Dr.

Lynch advised plaintiff to cease working at a sedentary job.              (Tr.

409).     On the same form, Dr. Lynch indicated that plaintiff was

capable of a sedentary, clerical position.          Id.      And on a form to

apply for shared leave, Dr. Lynch indicated that plaintiff may

have the necessity to be off work for as long as 5 days, six times

a year.     (Tr. 411).     This does not provide clear or substantial

support for the conclusion that plaintiff is capable of light work,

as stated in the RFC, or even sedentary work.

        In summary, the ALJ did not properly support his evaluation

of plaintiff’s symptoms and this invalidates his RFC analysis.

IV. The court will not remand for an immediate award of benefits.

        Plaintiff has requested a remand directing the immediate

award of benefits. It is within the court’s discretion to remand

either for further administrative proceedings or for an immediate

award of benefits.        Farmer v. Astrue, 832 F.Supp.2d 1293, 1302

(D.Kan. 2011).       Relevant factors to consider are the length of

time the matter has been pending and whether remand for additional

fact-finding would serve a useful purpose.             Id.     A decision to

award benefits directly should be made only when the administrative

record     has   been   fully   developed    and   when   substantial      and

                                      19
       Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 20 of 21




uncontradicted evidence in the record as a whole indicates that

the claimant is disabled and entitled to benefits.               Id.

       The length of time this matter has been pending may seem long

but, to the court, it does not seem unusually long for this type

of case.    In addition, the court believes that additional fact-

finding could serve a useful purpose.           Therefore, the court shall

not remand for an immediate award of benefits.

V. Conclusion

       As explained above, the court finds that the ALJ did not

closely and affirmatively link his RFC findings to substantial

evidence, particularly as it relates to fatigue, numbness and lack

of concentration.      The ALJ made vague references to the medical or

overall evidence to support or reject various positions. He relied

upon    terse   and    conclusory    opinions    from      the   state   agency

consultants, Dr. Hughes and Dr. Lee.            He dismissed opinions from

treating sources without citing specific contrary evidence.                   He

considered activities of daily living without acknowledging the

relevant context for such activities, including long trips and

child care.     He did not address differences in the opinions of Dr.

Hughes and Dr. Lee vis-à-vis the RFC and he gave “significant

weight” to Dr. Lynch’s cursory and unclear opinions regarding

plaintiff’s ability to do sedentary work.

       Therefore,     the   court   directs   that   the    decision     of   the

Commissioner be reversed and that judgment be entered pursuant to

                                      20
     Case 2:20-cv-02303-SAC Document 15 Filed 02/12/21 Page 21 of 21




sentence four of 42 U.S.C. § 405(g) remanding the case for further

proceedings consistent with this memorandum and order.

     IT IS SO ORDERED.

     Dated this 12th day of February 2021, at Topeka, Kansas.

                           s/Sam A. Crow__________________________
                           U.S. District Senior Judge




                                   21
